DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The case 16448148 claimed  domestic  priority of application No. 62688582  filed on 06/22/2018.
Response to Amendment
This office action is in response to the amendments submitted on 05/16/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,13 and 17 are amended.
Double Patenting
Examiner acknowledge the terminal disclosure submitted by applicant on 05/16/2022. Office has approved the disclosure on 05/17/2022. Thus, the double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10,11-12,17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hastreiter et al. (US 20120278018 A1), (hereinafter Hastreiter) in view of Hawwa et al. (US 9228919 B1) (hereinafter Hawwa) and further in view of Fiennes et al. (US 9402281 B1) (hereinafter Fiennes) as mentioned in IDS 9/20/2019 and further in view of HI6600 (HI 6600 series modular sensor system, Hardy process solution,2015) (hereinafter HI6600) and further in view of Leckner et al. (US 20190301648 A1) ( hereinafter Leckner) and further in view of Lucrecio (US 20170019180 A1) (hereinafter Lucrecio).
Regarding independent claim 1, Hastreiter teaches a sensor having (Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para [0039]-[0040], shell pieces 104 a-b and snap fit connectors 108);
	Hastreiter is silent with regards to a contactless switch adjacent to the one or more first alignment features, the contactless switch being configured for activation without contact; and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol; and a gateway device configured to wirelessly receive data from the sensor, and having: one or more second alignment features configured for alignment with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features, and the contactless switch when activated by the trigger switch causing the light transmitter to emit the light transfer protocol; and a phototransistor configured to capture and record the light transfer protocol; and wherein the light transfer protocol is a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device.
	Hawwa teaches a light transmitter adjacent to the one or more first alignment features (Abstract), and configured to transmit a light transfer protocol (Fig 1, light is digitized and transmitted wirelessly) ; and a gateway device configured to wirelessly receive data from the sensor, ( COL4, line 1-5, “The received light rays are digitized into a digitized sensed optical signal that is then transmitted wirelessly to a
receiving station that is equipped with a processing unit (i.e. gateway device) such as a computer for data processing”). and having : configured to capture and record the light transfer protocol (COL 7, line 50-54, “As stated above, the computer system 1201 includes at least one computer readable medium or memory for holding instructions programmed according to the teachings of the invention and for containing data structures, tables, records”); and wherein the light transfer protocol is a sensor recognizable by the gateway device and that automatically pairs the sensor to the gateway device (COL 2, line 65 -66 and COL 3, line 1-5 , “ location of leakage”. Also based on COL 5, line 20-31, “In a pipeline network, multiple light transmitter-light sensor  pairs may be installed especially at segments that are more Susceptible to cracks and leakages so that they can be continuously monitored. Based on the collective readings from these multiple light transmitter-light receiver pairs, a centralized, external processing unit receiving these optical signals wirelessly can then localize precisely(i.e. as here  it is stating about a specific transmitter and sensor pair and leakage point is also precisely localized  i.e. the sensor is recognizable by transmitted light ) the leakage point.”) , 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
	The combination of Hastreiter and Hawwa is silent with regards a contactless switch adjacent to the one or more first alignment features, the contactless switch being configured for activation without contact; and a gateway device configured to wirelessly receive data from the sensor, and having: one or more second alignment features configured for alignment with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features, and the contactless switch when activated by the trigger switch causing the light transmitter to emit the light transfer protocol; and a phototransistor configured to capture and record the light transfer protocol; and wherein the light transfer protocol is a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device.
	Fiennes teaches a gateway device configured to wirelessly (Abstract, Col 4, line 1-7) receive data from the sensor, a phototransistor  configured to capture and record  the light transfer protocol (Fig 10 , COL 18, line 64 -67) and wherein  the light transfer protocol is a sensor unique identification code recognizable (COL 11, line 65- 66, COL 12, line 1-15, “unique identifier 151”) by the gateway device (Fig 11B, COL 11, line 5-15, “arbitrary device” reads on sensor “),and that automatically pairs the sensor to the gateway device (COL 33, line 55-60, “Imp enabled “ devices can be sensor) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique identifier recognized by gateway as taught by Fiennes into the light/optical transmission technique of Hawwa since the technique of Fiennes is applied on the light/optical transmission technique. Therefore, this technique of using a unique code to identify sensors will facilitate better and faster control of sensor system and ensure automation of overall process (Fiennes, COL1, line 45-65).
	The combination of Hastreiter , Hawwa  and Fiennes is silent with regards to a contactless switch adjacent to the one or more first alignment features, the contactless switch being configured for activation without contact; and a gateway device having: one or more second alignment features configured for alignment with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features, and the contactless switch when activated by the trigger switch causing the light transmitter to emit the light transfer protocol; 
	HI6600 teaches a gateway device having: one or more second alignment features alignable configured for alignment with the one or more first alignment features (Page 18, “groove is presented to attach different devices . Also, Page 17 presents having multiple slot i.e. alignment feature that can be used or configured to  attach different devices);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique alignment feature for gateway device as taught by HI6600 into the gateway device of Hastreiter as modified by Hawwa and Fiennes since the technique of HI6600 is applied on the gateway device. Therefore, this technique of using  having option to attach gateway device with sensor would help with compact attachment of sensor with the gateway and facilitate to accommodate in small space ( HI6600 ,Page 13- 14).
	The combination of Hastreiter , Hawwa ,Fiennes and HI6600 is silent with regards to a contactless switch adjacent to the one or more first alignment features, the contactless switch being configured for activation without contact; and a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features, and the contactless switch when activated by the trigger switch causing the light transmitter to emit the light transfer protocol; 
	Leckner teaches a contactless switch adjacent to the one or more first alignment features, the contactless switch being configured for activation without contact (Abstract, “ at least one sensor configured to: (i) detect a plurality of coupling conditions of the electronic quick connector and the further electronic quick connector, wherein the coupling conditions include the connected condition and a disconnected condition”); and a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features ( Para [0103], “Hall effect sensors are one suitable technology for use with the electronic quick connect/disconnect connector. Hall effect sensors are semiconductor integrated circuits (ICs) with embedded Hall effect sensing elements are used all over the world in everyday products for measuring position. These magnetic sensor devices are used in personal electronics, industrial systems, medical devices, automobiles, aircraft, and spacecraft. Although there are other magnetic sensing technologies, Hall effect continues to be the most prevalent due to its unique set of advantages. First, they are inexpensive: ICs that incorporate Hall effect elements are mass produced with standard CMOS processing flows. Second, they are highly reliable. Being solid-state sensors that measure magnetic fields without requiring physical contact, devices can operate for decades. Third, they are simple: while the inside of an IC incorporates thousands of complex circuits, the outside of most devices only has 3 pins. The output pin is a simple indicator of the proximity to a magnet, and standard microcontrollers can directly read it. Fourth, they offer superior distance sensing: magnetic fields travel a distance and pass through most substances undisturbed. This allows sensors to be integrally located within connectors and are shielded from the environment and invisible to the user.” Hall effect sensor reads on “contactless switch “and the magnet here is the “trigger switch”. When magnet comes close to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor), 
	The combination of Hastreiter , Hawwa ,Fiennes ,HI6600 and Leckner is silent with regards to  the contactless switch when activated by the trigger switch causing the light transmitter to emit the light transfer protocol; 
	Lucrecio  teaches the contactless switch ( Para [0009], “wherein the internal reflective surface reflects the optical signal to provide a first switch state when no external source contacts the external surface,”) when activated by the trigger switch causing the light transmitter to emit the light transfer protocol ( Fig 4 A shows the optical trigger mechanism without any contact which is stated in Para [0017], Para[0067]-[0068] states  the light transmission process when contactless switch is triggered for first state or the state presented in Fig 4A);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmitting technique for contactless switch as taught by Lucrecio into the contactless switch of Leckner as modified by Hastreiter ,Hawwa and Fiennes since the technique of Lucrecio is applied on the contactless switching technique. Therefore, this technique of using physical contactless control of light transmission improves the system reliability and overall efficiency (Lucrecio, Para [0004])

Regarding claim 10 the combination of Hastreiter, Hawwa ,Fiennes, HI6600, Leckner and Lucrecio teaches limitation of claim 1.
	Hastreiter is silent with regards to wherein light transfer protocol includes a series of light impulses in visible or infrared wavelengths.  
	Hawwa teaches wherein light transfer protocol includes a series of light impulses in visible or infrared wavelengths ( Fig 1, first block- “light source is pulsating” and COL 8, line 25-27, “ infrared data communication”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein light transfer protocol includes a series of light impulses in visible or infrared wavelengths as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting using infrared wavelength enhance better transmission by reducing attenuation during transmission. (Hawwa, COL 2, line 20-29).
Regarding  claim 11 the combination of Hastreiter, Hawwa ,Fiennes, HI6600, Leckner and Lucrecio teaches limitation of claim 1.
	Hastreiter teaches the sensor is configured to monitor a degradation status of the hydraulic hose ( Abstract, “a hose degradation monitoring system”, and Para[003]-[0005] discusses hydraulic hose).
	Hastreiter is silent with regards to wherein the sensor is attached to a hydraulic hose.
	Hawwa teaches  wherein the sensor is attached to a hydraulic hose ( COL 2, line 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the sensor is attached to a hydraulic hose as taught by Hawwa into the hydraulic hose degradation detection  technique of Hastreiter  since this special structure  of Hawwa is applied on the hydraulic hose . Therefore, this  special structure will ensure full capture of emitted light and can detect any unusual event such as leak properly (Hawwa, COL 2-3).
Regarding  claim 12 the combination of Hastreiter, Hawwa ,Fiennes, HI6600, Leckner and Lucrecio teaches limitation of claim 1.
	Hastreiter teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to further comprising 1 to 100 additional sensors, each additional sensor having: one or more first alignment features; a contactless switch adjacent to the one or more first alignment features; and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a unique light transfer protocol.  
	Hawwa teaches  a light transmitter adjacent to the one or more first alignment features, and configured to transmit a unique light transfer protocol ( Fig 1, light is digitized and transmitted wirelessly)  .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
	The combination of Hastreiter and Hawwa is silent with regards to further comprising 1 to 100 additional sensors, each additional; a contactless switch adjacent to the one or more first alignment features
	Leckner teaches to further comprising 1 to 100 additional sensors, each additional; a contactless switch adjacent to the one or more first alignment features (Para[0037],” multiple sensors. ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trigger switch to activate  contactless switch as taught by Leckner into the gateway device of Hastreiter as modified by Hawwa since the technique of Leckner  is applied on the gateway device. Therefore, this technique of using  contactless switch would ensure inexpensive and reliable solution which will last for a longer period of time and help to make proper attachment between two modules (Leckner , Para[0013]-[0014]).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hastreiter et al. (US 20120278018 A1), (hereinafter Hastreiter) in view of Hawwa et al. (US 9228919 B1) (hereinafter Hawwa) and further in view of Fiennes et al. (US 9402281 B1) (hereinafter Fiennes) as mentioned in IDS 9/20/2019 and further in view of  HI6600 (HI 6600 series modular sensor system, Hardy process solution ,2015) (hereinafter HI6600) and further in view of Leckner et al. ( US 20190301648 A1) ( hereinafter Leckner) 
Regarding independent claim 17 Hastreiter teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to a contactless switch, and a light transmitter; 
providing a gateway device having one or more second alignment features, 
a trigger switch, and a phototransistor, when the one or more second alignment features are aligned with the one or more first alignment features, the trigger switch activates the contactless switch causing the light transmitter to emit a light transfer protocol recordable by the phototransistor, the light transfer protocol having a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device; and   receiving data from the sensor, and using the gateway device to display the data on a customer portal to convey a degradation status of a hydraulic hose attached to the sensor.  
	Hawwa teaches a light transmitter  (Abstract) , the light transmitter to emit a light transfer protocol ( Fig 1, light is digitized and transmitted wirelessly)  a gateway device, ( COL4, line 1-5, “The received light rays are digitized into a digitized sensed optical signal that is then transmitted wirelessly to a receiving station that is equipped with a processing unit (i.e. gateway device)  such as a computer for data processing”). and having : configured to capture and record the light transfer protocol ( COL 7, line 50-54, “As stated above, the computer system 1201 includes at least one computer readable medium or memory for holding instructions programmed according to the teachings of the invention and for containing data structures, tables, records”); and wherein the light transfer protocol is a sensor recognizable by the gateway device and that automatically pairs the sensor to the gateway device (COL 2, line 65 -66 and COL 3, line 1-5 , “ location of leakage”. Also based on COL 5, line 20-31, “In a pipeline network, multiple light transmitter-light sensor pairs may be installed especially at segments that are more Susceptible to cracks and leakages so that they can be continuously monitored. Based on the collective readings from these multiple light transmitter-light receiver pairs, a centralized, external processing unit receiving these optical signals wirelessly can then localize precisely(i.e. as here  it is stating about a specific transmitter and sensor pair and leakage point is also precisely localized  i.e. the sensor is recognizable by transmitted light ) the leakage point.”) receiving data from the sensor( COL4, line 1-5, “The received light rays are digitized into a digitized sensed optical signal that is then transmitted wirelessly to a receiving station that is equipped with a processing unit (i.e. gateway device)  such as a computer for data processing”), and using the gateway device to display the data on a customer portal to convey a degradation status of a hydraulic hose attached to the sensor ( COL 7, line 24-30 ,COL 5, line 20-25,”alert”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
	The combination of Hastreiter and Hawwa is silent with regards a contactless switch, and a gateway device having one or more second alignment features, a trigger switch, and a phototransistor, when the one or more second alignment features are aligned with the one or more first alignment features, the trigger switch activates the contactless switch causing the light transmitter to emit a light transfer protocol recordable by the phototransistor, the light transfer protocol having a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device; 
	Fiennes teaches a phototransistor  ( Fig 10 , COL 18, line 64 -67) and wherein  the light transfer protocol is having a sensor unique identification code recognizable (COL 11, line 65- 66, COL 12, line 1-15, “unique identifier 151”)by the gateway device ( Fig 11B, COL 11, line 5-15, “arbitrary device” reads on sensor “) ,and that automatically pairs the sensor to the gateway device (COL 33, line 55-60, “”Imp enabled “ devices can be sensor) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique identifier recognized by gateway as taught by Fiennes into the light/optical transmission technique of Hawwa  since the technique of Fiennes is applied on the light/optical transmission technique. Therefore, this technique of using a unique code to identify sensors will facilitate better and faster control of sensor system and ensure automation of overall  process (Fiennes, COL1, line 45-65).
The combination of Hastreiter, Hawwa and Fiennes is silent with regards to a contactless switch adjacent protocol; and  a gateway device having: one or more second alignment features alignable with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features;  and
HI6600 teaches a gateway device having: one or more second alignment features alignable with the one or more first alignment features (Page 18, “groove is presented to attach different devices . Also, Page 17 presents having multiple slot i.e. alignment feature that can be used to attach different devices);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique alignment feature for gateway device as taught by HI6600 into the gateway device of Hastreiter as modified by Hawwa ,Fiennes and HI6600 since the technique of HI6600 is applied on the gateway device. Therefore, this technique of using  having option to attach gateway device with sensor would help with compact attachment of sensor with the gateway and facilitate to accommodate in small space ( HI6600 ,Page 13- 14).
The combination of Hastreiter, Hawwa, Fiennes and HI6600 is silent with regards to a contactless switch; and  a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features.
Leckner teaches a contactless switch ,a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trigger switch to activate  contactless switch as taught by Leckner into the gateway device of Hastreiter as modified by Hawwa ,Fiennes and HI6600 since the technique of Leckner  is applied on the gateway device. Therefore, this technique of using  contactless switch would ensure inexpensive and reliable solution which will last for a longer period of time and help to make proper attachment between two modules (Leckner , Para[0013]-[0014]).
Regarding claim 20  the combination of  Hastreiter, Hawwa ,Fiennes, HI6600, Leckner teaches limitation of claim 17.
	Hastreiter further teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to further comprising: providing 1 to 100 additional sensors, , a contactless switch, and a light transmitter; for each additional sensor: aligning the one or more first alignment features with the one or more second alignment features causing the trigger switch to activate the contactless switch; and receiving a light transfer protocol from the light transmitter when the contactless switch is activated, the light transfer protocol having a sensor unique identification code that automatically pairs the additional sensor to the gateway device; and receiving data from each additional sensor, and using the gateway device to display the data on a customer portal for conveying a degradation status of a plurality of hydraulic hoses.  
	Hawwa teaches  a light transmitter ( Fig 1, light is digitized and transmitted wirelessly) receiving data from the each additional sensor( COL4, line 1-5, “The received light rays are digitized into a digitized sensed optical signal that is then transmitted wirelessly to a receiving station that is equipped with a processing unit (i.e. gateway device)  such as a computer for data processing”), and using the gateway device to display the data on a customer portal to convey a degradation status of a hydraulic hose attached to the sensor ( COL 7, line 24-30 ,COL 5, line 20-25,”alert”).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
The combination is silent with regards to further comprising: providing 1 to 100 additional sensors, , a contactless switch, for each additional sensor: aligning the one or more first alignment features with the one or more second alignment features causing the trigger switch to activate the contactless switch; and receiving a light transfer protocol from the light transmitter when the contactless switch is activated, the light transfer protocol having a sensor unique identification code that automatically pairs the additional sensor to the gateway device; and receiving data from each additional sensor, and using the gateway device to display the data on a customer portal for conveying a degradation status of a plurality of hydraulic hoses.  
	Fiennes teaches wherein  the light transfer protocol is having a sensor unique identification code recognizable (COL 11, line 65- 66, COL 12, line 1-15, “unique identifier 151”)by the gateway device ( Fig 11B, COL 11, line 5-15, “arbitrary device” reads on sensor “) ,and that automatically pairs the sensor to the gateway device (COL 33, line 55-60, “”Imp enabled “ devices can be sensor) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique identifier recognized by gateway as taught by Fiennes into the light/optical transmission technique of Hawwa  since the technique of Fiennes is applied on the light/optical transmission technique. Therefore, this technique of using a unique code to identify sensors will facilitate better and faster control of sensor system and ensure automation of overall  process (Fiennes, COL1, line 45-65).
Leckner teaches further comprising: providing 1 to 100 additional sensors (Para[0037], multiple sensors), , a contactless switch, for each additional sensor: aligning the one or more first alignment features with the one or more second alignment features causing the trigger switch to activate the contactless switch; and receiving a light transfer protocol from the light transmitter when the contactless switch is activated ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trigger switch to activate  contactless switch as taught by Leckner into the gateway device of Hastreiter as modified by Hawwa ,Fiennes and HI6600 since the technique of Leckner  is applied on the gateway device. Therefore, this technique of using  contactless switch would ensure inexpensive and reliable solution which will last for a longer period of time and help to make proper attachment between two modules (Leckner , Para[0013]-[0014]).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Lucrecio and further in view of Imao ( US 20180034619 A1) ( hereinafter Imao) and further in view of Uemura et al. ( US 20100021180A)(hereinafter Uemura).
Regarding claim 2 and 18  the combination of  Hastreiter, Hawwa ,Fiennes, HI6600, Leckner and Lucrecio teaches limitation of claim 1 and 17 respectively .
	The combination is silent with regards to wherein the light transfer protocol includes: a preamble having a plurality of duty cycle clock pulses that define a bit timing; a data package following the bit timing defined by the preamble;
	Imao teaches wherein the light transfer protocol includes: a preamble having a plurality of duty cycle clock pulses that define a bit timing (Fig 8, Para[0048]-[0049]); a data package following the bit timing defined by the preamble (Fig 8 , X(k), Para [0044], information sequence X(1) to X(N)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the light transfer protocol includes: a preamble having a plurality of duty cycle clock pulses that define a bit timing; a data package following the bit timing defined by the preamble as taught by Imao into the light transmission  of Hawwa since the technique of  Imao  is applied on the  light transmission  . Therefore, this technique of using  preamble will ensure proper handshaking of the transmission of light ( Imao , Abstract).
The combination is silent with regards to end of communication having a falling edge that occurs after a predefined number of bit timing intervals 
Uemura teaches  end of communication having a falling edge that occurs after a predefined number of bit timing intervals ( Para[0004], synchronized with falling edge)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement end of communication having a falling edge that occurs after a predefined number of bit timing intervals as taught by Uemura into the light transmission of Hawwa since the technique of  Imao  is applied on the  light transmission. Therefore, this technique of falling edge synchronized transmission facilitate the proper noise reduction and efficient transmission strategy ( Uemura , Abstract, Para[0002]-[0003]).
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter in view of Hawwa and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Lucrecio and further in view of Imao and further in view of Uemura and in further in view of Yamasaki et al. ( US 20150304029 A1) (hereinafter Yamasaki ) .
Regarding claim 3 and 19 the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 , Leckner, Lucrecio  and Imao teaches limitation of claim 2 and  18 respectively .
	The combination is silent with regards to wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing intervals
	Yamashaki teaches  wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing intervals ( Para[0052]-[0053], 5 slots . According to this paragraph the slots can be any multiple of 5. Thus, it is obvious that preamble can be 5 slots  and also the end of communication can be twice multiple).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing interval as taught by Yamashaki  into the light transmission of Imao since the technique of  Yamashaki is applied on the  light transmission. Therefore, this technique of using  certain long preamble facilitate unique transmission ( Yamasaki  , Abstract, Para[0001]-[0005)).
Regarding claim 4, the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 Leckner, Lucrecio , Imao ,Uemura and Yamashaki  teaches limitation of claim 3 .
	The combination is silent with regards to wherein the preamble starts with a rising edge and terminates in a falling edge.  
	Imao teaches wherein the preamble starts with a rising edge and terminates in a falling edge ( Para [0071] –[0075)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the preamble starts with a rising edge and terminates in a falling edge as taught by Imao into the light transmission of Hawwa since the technique of  Imao  is applied on the  light transmission. Therefore, this technique of using  preamble will ensure proper handshaking of the transmission of light ( Imao , Abstract).
Claims  8 is rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Imao  and further in view of Uemura and further in view of Fukui (US 6167199)(hereinafter Fukui).
Regarding claim 8 the combination of  Hastreiter, Hawwa ,Fiennes, HI6600  Leckner ,Lucrecio and Imao teaches limitation of claim 2.
	The combination is silent with regards to wherein after the end of communication, there is a minimum wait period before a new transmission of a light transfer protocol occurs.
	Fukui teaches wherein after the end of communication, there is a minimum wait period before a new transmission of a light transfer protocol occurs (COL 6, line 60-68,COL 7, table 1, )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein after the end of communication, there is a minimum wait period before a new transmission of a light transfer protocol occurs as taught by Fukui into the light transmission of Hawwa since the technique of Fukui is applied on the  light transmission  . Therefore, this technique of using  wait time ensures previous transmission is completed properly  ( Fukui,COL 3-6 , Abstract).

Claims  9 is rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Imao  and further in view of Uemura and in further in view of Yamasaki and further in view of Cheng ( US 5189671) (hereinafter Cheng) .
Regarding claim 9  the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 ,Leckner and Imao teaches limitation of claim 2 .
	The combination is silent with regards to wherein the data package is in a range from 1 byte to 64 bytes 
	Cheng teaches  wherein the data package is in a range from 1 byte to 64 bytes (Col 6, line 20-25, “13 bytes in length or any other desired length”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement to wherein the data package is in a range from 1 byte to 64 bytes  as taught by Cheng into the light transmission  of Imao since the technique of Cheng is applied on the  light transmission. Therefore, this technique of using  certain long data facilitate unique transmission and keeps the system flexible with adapting variable length ( Cheng , Abstract, COL 1).

Claims 5-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Lucrecio and further in view of Imao and  further in view of Uemura and further in view of Shahar et al. ( US 20050053329 A1) (hereinafter Shahar) .
Regarding claim 5 the combination of  Hastreiter  , Hawwa , Fiennes , HI6600 , Leckner, Lucrecio , Imao and  Uemura teaches the limitations of claim 4.
	The combination is silent with regards to wherein the end of communication has an output level defined by a last output level of the data package.  
	Shahar teaches wherein the end of communication has an output level defined by a last output level of the data package (Para[0504], many different output levels . This is obvious that it can stay in previous output level.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the end of communication has an output level defined by a last output level of the data package as taught by Shahar into the light transmission of Hawwa since the technique of Fukui is applied on the  light transmission. Therefore, this technique of using  matching output level ensure noise reduction and data corruption  ( Shahar, Abstract).
Regarding claim 6 the combination of  Hastreiter  , Hawwa , Fiennes , HI6600 , Leckner ,Lucrecio ,Imao,Uemura and Shahar  teaches the limitations of claim 4.
Hastreiter is silent with regards to wherein when the last output level of the data package is low, a high output level is provided at the 9th bit timing interval before the falling edge.
Shahar teaches wherein when the last output level of the data package is low, a high output level is provided at the 9th bit timing interval before the falling edge (Para[0157].In light of specification it is not clear any specific reasoning for the 9th bit timing  so it is an insignificant part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein when the last output level of the data package is low, a high output level is provided at the 9th bit timing interval before the falling edge as taught by Shahar into the light transmission  of Hawwa since the technique of Fukui is applied on the  light transmission  . Therefore, this technique of using  matching output level ensure noise reduction and data corruption  ( Shahar, Abstract).
Regarding claim 7 the combination of  Hastreiter  , Hawwa , Fiennes , HI6600 , Leckner ,Lucrecio ,Imao,Uemura and Shahar  teaches the limitations of claim 4.
	Hastreiter is silent with regards wherein when the last output level of the data package is high, the falling edge is provided on the 10th bit timing interval.  
	Shahar teaches wherein when the last output level of the data package is high, the falling edge is provided on the 10th bit timing interval.  
 (Para[0157].In light of specification it is not clear any specific reasoning for the 9th bit timing  so it is an insignificant part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein when the last output level of the data package is low, a high output level is provided at the 9th bit timing interval before the falling edge as taught by Shahar into the light transmission  of Hawwa since the technique of Fukui is applied on the  light transmission  . Therefore, this technique of using  matching output level ensure noise reduction and data corruption  ( Shahar, Abstract).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of in view of  HI6600  and further in view of Leckner and further in view of Lucrecio and further in view of Imao and  further in view of Uemura and further in view of Shahar et al. ( US 20050053329 A1) (hereinafter Shahar) .

Regarding independent claim 13 ,Hastreiter teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to contactless switch adjacent to the one or more first alignment features, the contactless switch being configured for activation without contact; and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol when the contactless switch is activated without contact by a trigger switch on a gateway device occurring only when the one or more first alignment features are aligned with one or more second alignment features on the gateway device; wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; and an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.
	Hawwa teaches  a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol ( Fig 1, light is digitized and transmitted wirelessly)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter as modified by Hawwa since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
	The combination of Hastreiter and Hawwa is silent with regards to 
a contactless switch adjacent to the one or more first alignment features; wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; and an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.  
Leckner teaches a contactless switch adjacent to the one or more first alignment features , the contactless switch being configured for activation without contact ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trigger switch to activate  contactless switch as taught by Leckner into the gateway device of Hastreiter as  modified by Hawwa  since the technique of Leckner  is applied on the gateway device. Therefore, this technique of using  contactless switch would ensure inexpensive and reliable solution which will last for a longer period of time and help to make proper attachment between two modules (Leckner , Para[0013]-[0014]).
	The combination of Hastreiter and Hawwa is silent with regards to when the contactless switch is activated without contact by a trigger switch on a gateway device occurring only when the one or more first alignment features are aligned with one or more second alignment features on the gateway device;  wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; and an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.  
HI6600 teaches a gateway device having: one or more second alignment features alignable configured for alignment with the one or more first alignment features (Page 18, “groove is presented to attach different devices . Also, Page 17 presents having multiple slot i.e. alignment feature that can be used or configured to  attach different devices);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique alignment feature for gateway device as taught by HI6600 into the gateway device of Hastreiter as modified by Hawwa and Fiennes since the technique of HI6600 is applied on the gateway device. Therefore, this technique of using  having option to attach gateway device with sensor would help with compact attachment of sensor with the gateway and facilitate to accommodate in small space ( HI6600 ,Page 13- 14).
	The combination of Hastreiter , Hawwa ,Fiennes ,Leckner and HI6600 is silent with regards to when the contactless switch is activated without contact by a trigger switch wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; and an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.  
	Lucrecia  teaches the contactless switch ( Para [0009], “wherein the internal reflective surface reflects the optical signal to provide a first switch state when no external source contacts the external surface,”) when activated by the trigger switch causing the light transmitter to emit the light transfer protocol ( Fig 4 A shows the optical trigger mechanism without any contact which is stated in Para [0017], Para[0067]-[0068] states  the light transmission process when contactless switch is triggered for first state or the state presented in Fig 4A);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement  light transmitting technique for contactless switch as taught by Lucrecia into the contactless switch  of Leckner as modified by Hastreiter ,Hawwa and Fiennes since the technique of Lucrecia is applied on the contactless switching technique. Therefore, this technique of using  physical contactless control of light transmission improves the system reliability and overall efficiency ( Lucrecia, Para[0004])
	The combination of Hastreiter , Hawwa ,Fiennes ,Leckner ,HI6600  and Lucrecia is silent with regards to
	Imao teaches wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; predefined number of bit timing intervals (Fig 8, Para[0048]-[0049]); a data package following the bit timing defined by the preamble (Fig 8 , X(k), Para [0044], information sequence X(1) to X(N));  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the light transfer protocol includes: a preamble having a plurality of duty cycle clock pulses that define a bit timing; a data package following the bit timing defined by the preamble as taught by Imao into the light transmission of Hawwa since the technique of  Imao  is applied on the  light transmission  . Therefore, this technique of using  preamble will ensure proper handshaking of the transmission of light ( Imao , Abstract).
	The combination is silent with regards to an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.  
	Uemura teaches  a falling edge that occurs after predefined number of bit timing intervals( Para[0004], synchronized with falling edge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement end of communication having a falling edge that occurs after a predefined number of bit timing intervals as taught by Uemura into the light transmission  of Hawwa since the technique of  Imao  is applied on the  light transmission  . Therefore, this technique of falling edge synchronized transmission facilitate the proper noise reduction and efficient transmission strategy ( Uemura , Abstract, Para[0002]-[0003]).
	The combination is silent with regards to an end of communication having an output level defined by a last output level of the data package.
	Shahar teaches wherein the end of communication has an output level defined by a last output level of the data package (Para[0504], many different output levels . This is obvious that it can stay in previous output level.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the end of communication has an output level defined by a last output level of the data package as taught by Shahar into the light transmission  of Hawwa since the technique of Fukui is applied on the  light transmission  . Therefore, this technique of using  matching output level ensure noise reduction and data corruption  ( Shahar, Abstract).
Regarding claim 14 the combination of  Hastreiter, Hawwa , HI6600 , Leckner ,Lucrecio ,Imao, Uemura and Shahar teaches limitation of claim13
	The combination is silent with regards to wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing intervals
	Yamashaki teaches  wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing intervals ( Para[0052]-[0053], 5 slots . According to this paragraph the slots can be any multiple of 5. Thus, it is obvious that preamble can be 5 slots  and also the end of communication can be twice multiple).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing interval as taught by Yamashaki  into the light transmission  of Imao since the technique of  Yamashaki is applied on the  light transmission  . Therefore, this technique of using  certain long preamble facilitate unique transmission ( Yamashaki  , Abstract, Para[0001]-[0005)).
Regarding claim 16 the combination of  Hastreiter, Hawwa ,HI6600 , Leckner, Lucrecio, Imao, Uemura and Shahar teaches limitation of claim 13.
	The combination is silent with regards to wherein the light transmitter is an LED light source.  
Imao teaches wherein the light transmitter is an LED light source (Para [0064]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the light transmitter is an LED light source as taught by Imao into the light transmission  of Hawwa since the technique of  Imao  is applied on the  light transmission  . Therefore, this technique of using  LED helps with using  an expensive method of light transmission source( Imao , Abstract, Para[0001]-[0004])).

Claims  15  is  rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further  in view of  HI6600  and further in view of Leckner and further in view Lucrecio and further in view of  Imao and  further in view of Uemura and further in view of Shahar and further in view of Cheng ( US 5189671) (hereinafter Cheng) .
Regarding claim  15 the combination of  Hastreiter, Hawwa , HI6600 , Leckner, Lucrecio , Imao. Uemura and Shahar teaches limitation of claim 13
	The combination is silent with regards to wherein the data package is in a range from 1 byte to 64 bytes 
 Cheng teaches wherein the data package is in a range from 1 byte to 64 bytes (Col 6, line 20-25, “13 bytes in length or any other desired length”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement to wherein the data package is in a range from 1 byte to 64 bytes  as taught by Cheng   into the light transmission  of Imao since the technique of  Cheng is applied on the  light transmission  . Therefore, this technique of using  certain long data facilitate unique transmission and keeps the system flexible with adapting variable length ( Cheng , Abstract, COL 1).
 
Response to Arguments
Applicant's arguments filed on 05/16/2022 have been fully considered
With regards to remarks about “ Claim rejection 112(b)” the argument is persuasive . The amended claim clarifies the indefiniteness . Thus, rejection is withdrawn .
With regards to remarks about “ Claim rejection 103” Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection has used new prior art of Lucrecio as mentioned above.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Rapeanu et al. ( US 9791117 B2) – This art teaches fail and break in a pipe through light emission .

Conclusion 


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/8/2022